--------------------------------------------------------------------------------

Exhibit 10.1

AMENDMENT AGREEMENT

This Amendment Agreement (this "Amendment") is dated as of August 21, 2007, by
and among Carrington Laboratories, Inc., a Texas corporation (the "Company"),
and the purchaser identified on the signature page hereof (the "Purchaser"), and
amends that certain Securities Purchase Agreement, dated as of April 25, 2007
(the "Agreement"), by and among the Company and the purchasers identified on the
signature page thereof (the "Buyers") and the Transaction Documents (as defined
in the Agreement). Capitalized terms used but not defined herein have the
respective meanings ascribed to them in the Agreement.

RECITALS

A.     

The parties desire to amend the Agreement and the Transaction Documents through
this Amendment to (i) add the Series D-3 Warrant as a closing delivery for the
Second Closing (the "Series D-3 Warrant"), (ii) amend the definition of Excluded
Stock so that it includes the Securities issued pursuant to the Agreement and
the Transaction Documents, (iii) fix the conversion or exercise price, as the
case may be, to $0.80 (instead of $1.125) for each of the Debentures to be
issued in the Second Closing (the "Second Closing Debentures"), Series D-2
Warrants and the Series E-2 Warrants, (iv) amend and restate the Series D-2
Warrants issued to the Purchasers pursuant to the Agreement at the Initial
Closing (the "Original D-2 Warrants") for Series D-2 Warrants in the form
attached hereto as Exhibit A (the "Amended D-2 Warrants"); and (v) make such
other amendments reflected in this Amendment.



B.     

In connection with the issuance of Series D-3 Warrants at the Second Closing,
each Purchaser wishes to receive, and the Company wishes to issue, upon the
terms and conditions stated in the Agreement as amended by this Amendment,
Series D-3 Warrants to acquire up to that number of additional shares of Common
Stock as follows: (i) Rockmore Investment Master Fund Ltd. - 625,000,
(ii) Castlerigg Master Investments Ltd. - 781,250, (iii) Iroquois Master Fund
Ltd - 468,750, (iv) CAMHZN Master LDC - 78,125 and (v) CAMOFI Master LDC -
546,875, at an exercise price of $0.80 per share of Common Stock, in accordance
with the terms and subject to the conditions of the Series D-3 Warrants and the
Agreement as amended by this Amendment.



C.     

Concurrently herewith, the Company has also requested that the other Buyers
enter into Amendments in form and substance identical to this Amendment (the
"Other Amendments", and together with this Amendment, the "Amendments").



D.     

The exchange of the Original D-2 Warrants for the Amended D-2 Warrants is being
made in reliance upon the exemption from registration provided by Section
3(a)(9) of the Securities Act of 1933, as amended.



AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1.     

Amendments to Transaction Documents. Upon the Effective Date, the Transaction
Documents are hereby amended as follows:



(a)     

The definition of "Excluded Stock" in Section 1.1 of the Agreement is amended by
adding the following to the end of such definition: "or (E) the Securities
issued or to be issued pursuant to this Agreement and the Transaction
Documents." For the avoidance of doubt, all Securities and Underlying Shares
issued to the Purchasers (as such terms are defined in the Agreement as amended
hereby) shall be considered Excluded Stock.



(b)     

All references to "Excluded Stock" in the Transaction Documents are hereby
amended and restated as the Excluded Stock as amended by the Amendments.



(c)     

All references to the Agreement in the Transaction Documents are hereby amended
and restated as the Agreement as amended by the Amendments.



(d)     

The definition of "Series D Warrant" in the Transaction Documents is amended for
all purposes to include the Series D-3 Warrants, in substantially the form
attached hereto as Exhibit D-3.



(e)     

Section 2.4(a) of the Agreement is amended by adding the following additional
Subsection (vi) immediately after subsection (v): "; and (vi) an original Series
D-3 Warrant, duly executed by the Company, registered in the name of such
Purchaser."



(f)     

Section 5.3(a) of the Agreement is amended by adding the following to the end of
such Section: "; provided, however, that for the sole purpose of the Second
Closing, the Schedules to the Agreement shall be amended in accordance with
Annex A to reflect disclosure updates since the time of the First Closing."



(g)     

The initial Conversion Price (as such term is defined in the Second Closing
Debentures) of the Second Closing Debentures shall be $0.80.



(h)     

The initial Exercise Price (as such term is defined in the Series E-2 Warrants)
of the Series E-2 Warrants shall be $0.80.



(i)     

The Exercise Price of the Amended D-2 Warrants shall be $0.80 and the aggregate
number of Warrants Shares initially issuable upon exercise of the Amended D-2
Warrants shall be 3,394,930 Warrant Shares (collectively, the "Amended Warrant
Shares"). Each Purchaser will receive an Amended Series D-2 Warrant exercisable
into such number of Amended Warrant Shares as follows: (i) Rockmore Investment
Master Fund Ltd. - 848,733 Amended Warrant Shares, (ii) Castlerigg Master
Investments Ltd. - 1,060,916 Amended Warrant Shares, (iii) Iroquois Master Fund
Ltd - 636,549 Amended Warrant Shares, (iv) Camhzn Master LDC - 106,091 Amended
Warrant Shares and (v) CAMOFI Master LDC - 742,641 Amended Warrant Shares. Upon
the issuance by the Company of the Amended D-2 Warrants reflecting the above
terms in exchange for the Original D-2 Warrants in the Second Closing, the
Original D-2 Warrants shall be cancelled. Each Purchaser shall promptly return
its respective terminated Original D-2 Warrant to the Company following the
Second Closing.



2.     

Full Force and Effect. The Company hereby confirms and agrees that, except as
amended in accordance with Section 1 above, the Agreement, the Securities and
each other Transaction Document is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects.



3.     

Holding Period. For the purposes of Rule 144, the Company acknowledges that the
holding period of the Original D-2 Warrants (including the corresponding Warrant
Shares issuable upon exercise of such Original D-2 Warrants) and Amended D-2
Warrants (including the corresponding Warrant Shares issuable upon exercise of
such Amended D-2 Warrant Shares) may be tacked onto the holding period of the
Original D-2 Warrants, and the Company agrees not to take a position contrary to
this Section 3.



4.     

Effective Date. Upon execution of Amendments by the Company and Buyers holding
Debentures representing more than 50% of the outstanding aggregate principal
amount of all Debentures (the "Effective Date"), this Amendment shall become
effective as of April 25, 2007.



5.     

Fees and Expenses. The Company shall pay or cause to be paid all reasonable
legal fees and expenses of counsel for the Purchaser incurred in connection with
the execution and delivery of the Amendments. Except as otherwise set forth in
this Amendment and the Transaction Documents, each party to this Amendment shall
bear its own expenses in connection with transactions contemplated hereby.



6.     

Company's Representation. The Company hereby represents, warrants and covenants
to each Purchaser that no brokerage or finder's fees or commissions or any other
additional consideration are or will be payable by the Company to Dawson James
Securities, Inc. as a result of the amendments to, and restatements of, the
terms and conditions of the Original Series D-2 Warrants or their related
exchange for the Amended D-2 Warrants pursuant to Section 3(a)(9) of the
Securities Act of 1933, as amended, as contemplated by this Amendment.



7.     

Independent Nature of Purchaser's Obligations and Rights. The obligations of the
Purchaser under this Amendment or any other Transaction Document are several and
not joint with the obligations of any other Buyer, and the Purchaser shall not
be responsible in any way for the performance of the obligations of any other
Buyer under any Transaction Document or Other Amendment. Nothing contained
herein or in this Amendment, any Other Amendment or any other Transaction
Document, and no action taken by the Purchaser pursuant hereto, shall be deemed
to constitute the Purchaser and other Buyers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchaser and other Buyers are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Amendment,
any Other Amendment or any other Transaction Document and the Company
acknowledges that the Buyers are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Amendment,
any Other Amendment and any other Transaction Document. The Company and the
Purchaser confirm that the Purchaser has independently participated in the
negotiation of the transactions contemplated hereby with the advice of its own
counsel and advisors. The Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Amendment, any Other Amendment or out of any other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose.



8.     

Acknowledgement. The parties hereto agree and acknowledge that the issuance and
delivery of the Amended D-2 Warrants is being made solely in connection with the
amendment of terms of the securities issued in the First Closing in dispute
prior to the date of this Amendment without the payment of any additional
consideration by the Purchaser and such issuance is not being made in connection
with the issuance of securities in the Second Closing.



9.     

No Third Party Beneficiaries. This Amendment is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.



10.     

Counterparts. This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument.



11.     

Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Amendment shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
suchsuit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Amendment and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AMENDMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.



[The remainder of the page is intentionally left blank]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

COMPANY:

 

CARRINGTON LABORATORIES, INC.

 


By:____________________________________
     Name:
     Title:

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

PURCHASER:

 


_______________________________________

 


By:____________________________________
Name:
Title:



--------------------------------------------------------------------------------

Exhibit A

Form of Amended D-2 Warrant

[to be attached]